  Case 1:19-cv-01579-LPS Document 8 Filed 05/20/20 Page 1 of 5 PageID #: 40



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

TE’VON SAVAGE,                               :
                                             :
               Plaintiff,                    :
                                             :
       v.                                    : Civ. No. 19-1579-LPS
                                             :
SUSSEX CORRECTIONAL                          :
INSTITUTION, et al.,                         :
                                             :
               Defendants.                   :




Te’von Savage, Sussex Correctional Institution, Georgetown, Delaware. Pro Se Plaintiff.




                                 MEMORANDUM OPINION




May 20, 2020
Wilmington, Delaware
      Case 1:19-cv-01579-LPS Document 8 Filed 05/20/20 Page 2 of 5 PageID #: 41



STARK, U.S. District Judge:

I.       INTRODUCTION

         Plaintiff Te’von Savage (“Plaintiff”), an inmate at Sussex Correctional Institution (“SCI”) in

Georgetown, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1 (D.I. 2) Plaintiff appears pro

se and has been granted leave to proceed in forma pauperis. (D.I. 6) The Court proceeds to review

and screen the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(b) and § 1915A(a).

II.      BACKGROUND

         Plaintiff alleges that on June 8, 2019, he slipped and fell on a wet floor at the SCI. (D.I. 1 at

5) Plaintiff alleges that there no “wet floor” sign. (Id.) Plaintiff alleges that after he fell, he lay on

the floor for a moment and that Defendants Lt. Bradley (“Bradley”), Cpl. Steele (“Steele”), and C/O

Clenton (“Clenton”) could see that Plaintiff was in “significant physical distress.” (Id.) When

Plaintiff asked Steele to summon medical, Steele refused because Plaintiff was not bleeding, and he

told Plaintiff to fill out a sick call slip. (Id. at 6)

         Beginning June 8, 2019, Plaintiff submitted several sick call slips and was finally seen by

medical on June 15, 2019. (Id.) An x-ray was ordered, which was taken at the end of June. (Id.)

Plaintiff has received no other treatment. (Id.) Plaintiff alleges that he still suffers from the accident.

(Id. at 7)

         Plaintiff seeks compensatory damages.

III.     LEGAL STANDARDS

         A federal court may properly dismiss an action sua sponte under the screening provisions of

28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state a claim



1
 When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him of a
federal right, and that the person who caused the deprivation acted under color of state law. See
West v. Atkins, 487 U.S. 42, 48 (1988).


                                                          1
   Case 1:19-cv-01579-LPS Document 8 Filed 05/20/20 Page 3 of 5 PageID #: 42



upon which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma

pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks redress from governmental

defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison conditions). The

Court must accept all factual allegations in a complaint as true and take them in the light most

favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008);

Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds pro se, his pleading is liberally

construed and his Complaint, “however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94 (citations omitted).

        An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1), a court

may dismiss a complaint as frivolous if it is “based on an indisputably meritless legal theory” or a

“clearly baseless” or “fantastic or delusional” factual scenario. Neitzke, 490 U.S. at 327-28; see also

Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d 1080, 1091-92 (3d

Cir. 1995) (holding frivolous a suit alleging that prison officials took an inmate’s pen and refused to

give it back).

        The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Rule

12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ.

P. 12(b)(6) standard to dismissal for failure to state claim under § 1915(e)(2)(B)). However, before

dismissing a complaint or claims for failure to state a claim upon which relief may be granted

pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a

plaintiff leave to amend his Complaint unless amendment would be inequitable or futile. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).


                                                      2
   Case 1:19-cv-01579-LPS Document 8 Filed 05/20/20 Page 4 of 5 PageID #: 43



        A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint must do

more than simply provide “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation

marks omitted). In addition, a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face. See Williams v. BASF Catalysts LLC, 765 F.3d 306,

315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Twombly, 550 U.S. at 570).

Finally, a plaintiff must plead facts sufficient to show that a claim has substantive plausibility. See

Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not be dismissed for imperfect

statements of the legal theory supporting the claim asserted. See id. at 10.

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the sufficiency

of a complaint must take three steps: (1) take note of the elements the plaintiff must plead to state a

claim; (2) identify allegations that, because they are no more than conclusions, are not entitled to the

assumption of truth; and (3) when there are well-pleaded factual allegations, the court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief. See

Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. See Iqbal, 556 U.S. at 679

(citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Id.

IV.     DISCUSSION

        The SCI is a named defendant. SCI falls under the umbrella of the Delaware Department of

Correction, an agency of the State of Delaware. The Eleventh Amendment protects states and their


                                                     3
     Case 1:19-cv-01579-LPS Document 8 Filed 05/20/20 Page 5 of 5 PageID #: 44



agencies and departments from suit in federal court regardless of the kind of relief sought. See

Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). “Absent a state’s consent, the

Eleventh Amendment bars a civil rights suit in federal court that names the state as a defendant.”

Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981) (citing Alabama v. Pugh, 438 U.S. 781 (1978)).

Delaware has not waived its immunity from suit in federal court; although Congress can abrogate a

state’s sovereign immunity, it did not do so through the enactment of 42 U.S.C. § 1983. See Brooks v.

McCollum v. Delaware, 213 F. App’x 92, 94 (3d Cir. Jan. 11, 2007). In addition, dismissal is proper

because the SCI is not a person for purposes of § 1983. See Will v. Michigan Dep’t of State Police, 491

U.S. 58, 71 (1989); Calhoun v. Young, 288 F. App’x 47 (3d Cir. Aug. 1, 2008).

        Accordingly, the Court will dismiss the SCI and the claims against it pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(iii) and § 1915A(b)(2), as it is immune from suit.

        Liberally construing the Complaint, as the Court must, Plaintiff appears to have alleged

cognizable and non-frivolous claims against Defendants Bradley, Steele, and Clenton.

V.      CONCLUSION

        For the above reasons, the Court will dismiss the claims against the SCI as it is immune from

suit pursuant 28 U.S.C. §§ 1915(e)(2)(B)(iii) and 1915A(b)(2), and allow Plaintiff to proceed with his

claims against Bradley, Steele, and Clenton. An appropriate Order will be entered.




                                                    4
